                 Case 2:21-mj-30242-DUTY ECF No. 1, PageID.1
                                              AUSA:   Gjon JuncajFiled 05/25/21 Telephone:
                                                                                  Page 1 of   5 226-9100
                                                                                           (313)
AO 91 (Rev.        Criminal Complaint            Special Agent:          Sara Choi                      Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                Eastern District of Michigan

United States of America
   v.
Jason Freeman




                                                                  COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                   March 5, 2021                  in the county of              Wayne      in the
       Eastern           District of       Michigan        , the defendant(s) violated:
                  Code Section                                            Offense Description
18 U.S.C. 922(g)(1)                                     Felon in possession of a firearm




         This criminal complaint is based on these facts:
See attached affidavit




✔ Continued on the attached sheet.

                                                                                            Complainant’s signature

                                                                      Sara Choi, Special Agent
                                                                                             Printed name and title
Sworn to before me and signed in my presence



                                                                                               Judge’s signature

City and state: Detroit, Michigan                                     Curtis Ivy, Jr. United States Magistrate Judge
                                                                                             Printed name and title

                                                                                                                       Save   Print
Case 2:21-mj-30242-DUTY ECF No. 1, PageID.2 Filed 05/25/21 Page 2 of 5
Case 2:21-mj-30242-DUTY ECF No. 1, PageID.3 Filed 05/25/21 Page 3 of 5
Case 2:21-mj-30242-DUTY ECF No. 1, PageID.4 Filed 05/25/21 Page 4 of 5
Case 2:21-mj-30242-DUTY ECF No. 1, PageID.5 Filed 05/25/21 Page 5 of 5
